     Case 1:21-cv-00162-DAD-JLT Document 15 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TANBEER SINGH BRAR AND                             No. 1:21-cv-00162-DAD-JLT
      AMANDEEP KAUR BRAR,
12
                         Plaintiffs,
13                                                       ORDER DENYING SECOND MOTION TO
              v.                                         REOPEN
14
      PARGAT SINGH DHALIWAL, et al.,                     (Doc. No. 14)
15
                         Defendants.
16

17
            Before the court is pro se plaintiffs’ second motion to reopen this closed action filed on
18
     March 2, 2021. (Doc. No. 14.) The court dismissed this case sua sponte on February 16, 2021
19
     due to lack of subject matter jurisdiction. (Doc. No. 9.)
20
            In the pending motion to reopen, plaintiffs request that the court review their complaint
21
     and determine what jurisdictional basis would permit this action to be brought in federal court and
22
     allow this action to proceed on that basis. (Doc. No. 14 at 2.)
23
            The court cannot do so. Federal courts may not hear every case brought before them. As
24
     the court has advised plaintiffs previously, “[f]ederal courts are courts of limited jurisdiction.”
25
     Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). This means that federal
26
     courts are limited to what they are able to hear, and this case does not meet the subject matter
27
     requirements to be heard in federal court. If plaintiffs believe it to be appropriate to do so, they
28
                                                         1
     Case 1:21-cv-00162-DAD-JLT Document 15 Filed 03/05/21 Page 2 of 2


 1   make seek relief in another court, such as a Superior Court of the State of California, but they are

 2   prohibited from prosecuting this action and seeking relief in federal court because this court does

 3   not have jurisdiction over the claims they are attempting to present.

 4          Accordingly,

 5          1.      Plaintiff’s second motion to reopen this closed case (Doc. No. 14) is denied;

 6          2.      This case shall remain closed; and

 7          3.      No further filings will be entertained in this closed case.

 8   IT IS SO ORDERED.
 9
        Dated:     March 4, 2021
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
